An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

Sum—“rams Ccum’

OF

N EVA DP-

CLEHK’S ORDER

10:4“?

IN THE SUPREME COURT OF THE STATE OF NEVADA

BANK OF AMERICA, NATIONAL
ASSOCIATIGN, F/K/A BAG HOME
LOANS SERVICING, LP, F/K/A

COUNTRYEWDE HOME LOANS
SERVICING} LR

No. 65153

 

Appellant,
vs.
ATTAVILLA DR, TRUST,

i
Resgondent.

MAN
a CU: k5: '

      

ORDER DISMISSING APPEAL

Pursuant to the stipulation of the parties, and cause

appearing, this appeal is dismissed. The parties shall bear their DWII costs

and attarney fees. NRAP 42(1)).
It is so ORDERED.

CLERK OF THE SUPREME COURT

TRACIE K. LIN?“ - f
BY": W ‘

._._..._a_....,_w—=

cc: Hon. Gloria Sturman, District Judge
Akerman LLPiLas Vegas
Wright, Finlay & Zak, LLP/Las Vegas
Kerry P. Faughnan
Greene Infuse, LLP
Eighth Distﬂct Court Clerk